Title: Chapman Johnson’s Memorandum on Thomas Cooper, 4 October 1819
From: Johnson, Chapman
To: 


					It seems to me that the interest of the institution, requires that the engagement with Dr Cooper should be postponed, if it can be done with good faith for so that we may have the benefit of Dr Coopers services when the institution commences, without being chargeable with his salary, in the mean time—
					If this cannot be done, the next thing most desirable, in my estimation would be dissolve the engagement entirely—if this can be effected, without a breach of faith—In effecting this dissolution, I should not hesitate to make Dr Cooper a fair and reasonable indemnity for losses which he may have sustained, by accomodating his pursuits to the appointment made by the visitors—
					
					I feel great doubt whether Dr Cooper intends his last letter as an acceptance of the  appointment obligatory upon him—If he did not I should not hesitate in thinking the visitors entirely at liberty to revoke the appointment—and I should think the committee of superintendence, ought not to do anything to make the appointment obligatory unless upon the terms, of giving his services, when the institution went into operation, with without taxing us with his salary in the mean time—
					I should think it expedient before the committee did anything to commit the University that they should ascertain Dr Cooper’s understanding of the engagement he has made with us—This I should think might be done, by sending him a copy of our resolution, informing him,  of the cause of it, and simply enquiring how it would suit his arrangements, to  defer the commencement of his duties and let the University expect his services at the commencement of the institution—this answer would probably explain his views of his engagement to the visitors—
					
						
							C Johnson
						
						 4 Oct. 1819
					
				